Fourth Court of Appeals
                                San Antonio, Texas
                                    November 4, 2016

                                   No. 04-16-00608-CV

 MIDWAY AUSTIN HIGHWAY PARTNERS, LP, Midway Companies, Bradley R. Freels,
                     and E.R. "Bo" Sanford, II,
                            Appellants

                                             v.

SIETE ACRES, LLC, Emilio Nicolas, Sr., Guillermo Nicolas, Costa Maria, LTD., Landbridge
                    Partners, LLC and Sara Sunshine Thacker,
                                     Appellees

                 From the 73rd Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-11965
                        Honorable Gloria Saldana, Judge Presiding


                                      ORDER
       Judy Mata's notification of late record is hereby GRANTED IN PART. Time is extended
to November 25, 2016.



                                                  _________________________________
                                                  Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of November, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court